DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.

Applicants' arguments, filed June 13, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This new matter rejection is MAINTAINED for the reasons of record set forth herein.
Claim 10 requires that the mixing be performed by milling with a tube mill. The disclosure as originally filed only disclose the use of the IKA tube mill C 5000 at 25,000 rpm for 2 minutes with 15 second intervals and 1 second breaks (e.g., ¶ [0077] of the PGPub of the instant application. There is no indication in the disclosure as originally filed of the use of any operating conditions beyond the specific set of parameters for the tube mill in the example was contemplated when milling is used for this mixing step. Therefore, claim 10 contains new matter.
If Applicant is in disagreement with the Examiner regarding support for the claim 10, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention or explain how the very specific operating conditions set forth in the disclosure as originally filed supports the full breadth of claim 10.

Applicants traverse this rejection on the grounds that claim 1 has been amended to remove replace “intense vibration/mixing” with “mechanical mixing” and the previous action acknowledged disclosure of a tube mill for mechanical mixing of the components of claim 1.
These arguments are unpersuasive. Only part of the previous new matter rejection was based on the specification not identifying the use of IKA tube mill C 5000 at 25,000 rpm for 2 minutes with 15 second intervals and 1 second breaks as “intense vibration/mixing”. The other part of the new matter rejection was the lack of disclosure of the use of a tube mill for mixing beyond the very specific operating conditions set forth in the original disclosure as claim 10 still allows for the use of a milling with a tube mill under any conditions. Therefore, claim 10 still contains new matter and this rejection is maintained.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
In the locations cited by Applicants for support of these two claims and throughout the specification as filed, the term “chemical crosslinking” or “chemical crosslinking agent” are used almost exclusively. While Example 9 (beginning at ¶ [0089] of the PGPub of the instant application) uses “crosslinking”, the chemical BDDE (1,4 Butanediol diglycidyl ether) is referenced, indicating that even in this example, chemical crosslinking is being carried out. Claims 16 and 17 do not limit the scope of the agent to chemical crosslinking agents but any crosslinking agents, which is broader than the disclosure as originally filed and therefore these claims contain new matter.
Claim 17 also contains new matter as the cited location of ¶ [0049] states that the chemical crosslinking material is added to the kneaded biopolymeric bulk material. Especially in the light of the lack of clarity as to when the biopolymeric material is formed or what the properties of the biopolymeric material are, the disclosure as originally filed discloses addition after kneading, claim 17 is not clearly limited to addition of the (chemical) crosslinking agent after kneading as is disclosed and therefore claim 17 contains additional new matter.
If Applicant is in disagreement with the Examiner regarding support for the amended claim/priority, Applicant is respectfully requested to point to additional locations wherein support may be found for the instant invention and/or additional explanation as to how the disclosure as filed supports the full breadth of claim 17.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 and 14 – 19 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record set forth herein.
Independent claims 1 and 4, from which all other claims depend, each require wetting of the ingredients using mechanical mixing that is not kneading until a “substantially homogenous wetted material” is produced. The term “substantially” in claim is a relative term which renders the claim indefinite. The term “substantially homogenously wetted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. ¶ [0019] of the PGPub of the instant application states that “’substantially’ shall be understood to be a definite term that broadly refers to a degree that is, to a significant extent, close to absolute, or essentially absolute. For example, the term ‘substantially complete’ shall be understood to be a definite term that broadly refers to a degree of completeness that is, to a significant extent, close to complete, or essentially complete. In other words, in certain embodiments, and by way of non-limiting example, the term "substantially complete" shall refer to a degree of completeness that is at least about ninety percent or more complete, or that is, to a significant extent, essentially 100 percent complete” (emphasis added). This does not inform one of ordinary skill in the art the amount of non-homogeneity that is allowed by the phrase “substantially homogenous” to determine if a mixing step falls within the scope of the instant method or not. The statements in the specification allow for less than absolute homogeneity, for example, but without guidance as to what level of non-homogeneity would fall outside the scope of the claims, the metes and bounds of the claims cannot be determined despite the definition stating that the term is definite.
Each independent claim is also indefinite as even if when the wetting step carried out using mechanical mixing performed without kneading is completed was clear, what is required of the kneading step that is stated to form the biopolymeric material is not clear. One of the ingredients that must be present is a biopolymer and neither the claims nor specification make clear what takes place during the kneading steps that results in formation of the biopolymeric material from the substantially homogenously wetted material comprising a biopolymer. For example, kneading is a canonical part of the bread making process in which flour is wetted and then wetted dough mixture is kneaded. Biopolymers including proteins are present in the dry flour and it is during the kneading process that gluten is developed by alterations in the arrangement of protein biopolymers, namely glutenin and gliadin, that were present in the flour that occur after hydration of the flour. However, not all biopolymers such as the hyaluronic acid used in the examples and required in claim 2 seem capable of such transformation upon kneading in a wetted state. Therefore what must occur in the kneading step “to form the biopolymeric material” is not clear. This renders the claims indefinite as this might indirectly be limiting the biopolymer(s) used in the method to those that can be transformed in the final step or other implicit limitations that are not clearly set forth such that the materials and/or parameters of the kneading that are being claimed. 
The dependent claims fall therewith. 
Please clarify.

Applicants traverse on the grounds that terms of degree are not necessarily indefinite when enough certainty to of skill in the art when read in context of the invention has been provided. Two court decisions finding “substantially” to be definite are cited. The present specification sets forth how the term “substantial” shall be understood, with this providing enough certainty to one skilled in the art to determine what is meant by “substantially homogenous wetted material”.
These arguments are unpersuasive. That the definition of “substantially” is set forth in the specification does results in the claims being definite. That the definition in the specification states in part that “substantially” should be understood as a definite term is insufficient to render “substantially” a definite term when determining the scope of the claims. As discussed previously, this definition does not provide the requisite certainty as the key phrases are themselves relative terms – “to a significant extent”, “close to absolute” and “essentially absolute” that are not themselves defined further. While degrees of completeness such as “at least about 90 percent or more complete” are also recited, those conditions are prefaced by “in certain embodiments, and by way of nonlimiting example”. Such language makes clear that at least about 90 percent or more complete is just one possible definition but is by no means the only definition of these terms. Therefore, the phrase “substantially homogenously wetted material” is not definite and thus when the change from mechanical mixing performed without kneading to the kneading is made is not clear and the claims are indefinite.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim provides additional steps to the method but uses “an aqueous solution” which was already required of a previous steps recited in claim 1, from which claim 19 depends. It is not clear if the aqueous solution in claim 1 and 19 must be the same composition or if the aqueous solution of claim 1 and that used in the subsequent steps of claim 19 can be different. Please clarify.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Roasted Potato Bread” (Bon Appetit, August 19, 2014) as evidenced by “The Hyaluronic Acid Diet” (https://intothegloss.com/2018/10/foods-that-contain-hyaluronic-acid/, accessed September 20, 2022) and Yue et al. (US 2015/0335627).
In step 2 of the recipe for Roasted Potato Bread, potato flour and all-purpose flour are combined with the aqueous yeast mixture from step 1, which reads on an aqueous solution, and mixed using a dough hook, which reads on mechanical mixing that is performed without kneading, until the dough stiffens and comes together. This step results in substantially homogenously wetting of the flours. In step 3, the dough is turned out and kneaded until a smooth ball forms, reading on kneading the substantially homogenously wetted material to form the biopolymeric material as required by claim 1.
Both the potato flour and all-purpose flour read on the at least one biopolymer in dry solid form as powder required of the instant claims as they are provided in a dry powder form and contain biopolymers such as proteins and polysaccharides. Potato flour comprises hyaluronic acid and vitamin C (p 2, ¶ 2 of The Hyaluronic Acid Diet). Vitamin C reads on the optional pharmaceutically active ingredient that is an antiinflammatory drug (see ¶ [0009] of Yue et al.).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 8, 11, 15 and 18 were rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al. (US 2013/0136774) in view of Duffield et al. (US 2011/0053866) and Passerini et al. (Int J Pharm, 2010). This rejection is MAINTAINED for the reasons of record set forth herein.
Voigt et al. discloses a method of manufacturing a drug delivery composition by providing a dry polymer powder, at least one pharmaceutically active substance and an aqueous solution that are mixed to form a semi-solid or paste-like drug delivery composition with the amount of aqueous solution being added is less than or equal to twice the total mass of the dry powder (whole document, e.g., abstract). The suggested method is especially suitable for formulating biological compounds as biopolymer like proteins, peptides and poly- and oligo-nucleotides are particularly sensitive to environmental changes and may lose their specific activity more readily than small molecular active pharmaceutical ingredients (APIs; ¶ [0025]). Both small molecule and biopolymer APIs including RNA, DNA, peptide nucleic acids and proteins such as immunoglobulins are among the disclosed pharmaceutically active compounds (¶ [0046]). The API can be in powder particulate form such as micro- and nano-particle form, with sizes ranging from about 100 nm to about 50 µm, more particularly from about 1 µm to about 10 µm (¶ [0038]). The polymer can be a hydrophilic polymer such as cellulose, cellulose derivatives, polyacrylic acid including derivatives, polyethylene glycol, hyaluronic acid, alginate, gelatin or chitosan (¶ [0039]). The dry powder comprising a polymer is homogenously mixed with the pharmaceutically active component to prepare a dry pre-powder mix before the aqueous solution and after addition of the aqueous solution, intensive mechanical mixing such as kneading may be required for mixing the pre-mixture with the slowly of stepwise added solution to form a paste (¶ [0031]). The dry components can be thoroughly mixed using any of a number of known methods (¶ [0051]). Among the mixing means disclosed are repeated cycles of pressing and folding, which reads on kneading (e.g., ¶ [0033]) but also cold extrusion (¶ 0023]); and rolling (¶ [0034]), which read on mixing by means of mechanical energy that are not kneading. The exemplified mixing means include non-kneading steps which lead to an intense compression and mixing of the provided water-deficient composition, with an embodiment including cold extrusion also being disclosed (¶ [0023]). There is no evidence that cold extrusion or rolling steps do not comprise intense vibration or mixing and do not kneading as required by claim 1. Typically, the amount of solution is only equal to, or even only a fraction of, the initial dry powder mass, so that the formulation route is expected to operate along a deficient amount of dissolving water supporting the intimate contact of all possible intermolecular interaction spots (¶ [0040]). The total amount of aqueous solution added can be less than or equal to twice the amount of just the total dry mass (¶¶ [0032]), which are ratios for the dry powder to aqueous solution of less than 1:2 and less than 1:1 respectively. A wide variety of shapes, sizes and morphologies of the drug delivery composition can be formed including microparticles prepared by means of mechanical milling, molding, extruding or similar processes or the polymeric drug delivery composition can be squeezed through a sieving disk containing predefined pores or channels with uniform pore geometry and diameter (¶ [0051]). This results in the production of at least one size fraction of the microparticles as required by instant claim 18.
A manufacturing process in which a non-kneading mixing step is followed by a kneading step is not explicitly disclosed.
Duffield et al. discloses pharmaceutical compositions of tetrabenazine and a release retarding agent (whole document, e.g., abstract). The dosage form is a modified release and coatings for modified release are disclosed but other modified release techniques known to those skilled in the art can be used, including those with a controlled release carrier that incorporated into a matrix along with the drug or applied as a controlled release coating (¶ [0172]). Disclosed dosage forms include tablet, powder, microparticles, and patches (¶ [0159]) and a patch reads on a film. For an extended release (XR) core, a binder or adhesive can be added to drug-filler mixture as a dry powder that is mixed with the other ingredients before wet granulation, as a solution used as agglomeration liquid during wet agglomeration or as a dry powder that is mixed with the other ingredients before compaction (¶ [0176]). The cores can be made using wet granulation such as a method in which the drug is wet granulated in the presence of the solution binder and additional inert excipients such as a fillers and dried in a process than can be performed in a conventional or high shear mixer (¶ [0180]). The granules are dried, sieved and lubricants and other additional inert excipients added such as a glidant with the mixing performed in a V-blender or any other suitable blending apparatus (¶ [0181]). The particles can be size separated (e.g., ¶¶ [0262] and [0264]). Granules can also be prepared by other processes known to the skilled artisan including spheronization, melt granulation and rotary granulation (¶ [0182]). In one embodiment, an intimate powder mixture of drug and hydroxypropyl methylcellulose is prepared in a suitable mixer, wetted with a solution of ethyl cellulose in ethanol-chloroform and forced through an 800 micron screen and dried, which is then forced through a 420 micron screen (¶ [0294]). The resulting homogenous granulate is mixed with the lubricant magnesium stearate and tableted (¶ [0294]). Alternatively, a matrix tablet formulation with PEG using an appropriate mixer and conventional apparatus (¶¶ [0296] – [0297]). Matrix formulation can be also be prepared by screening a wet mass of water, HPMC, calcium phosphate and ATMUTL® 84S to produce uniform granules that are dried, and then milled through Fitzpatrick mill (¶ [0292]). In the example at ¶ [0294], wetting of the previously obtained powder mixture results in the production of homogenous mass that is forced through a screen to obtain a granulate. Controlled release matrices can also be produced using methods known in the art such as melt extrusion and wet, dry, melt or rotary granulation (¶ [0260]; ¶ [0350] provides some additional description of the different processes). To produce microparticles, a spheronization process can be used (¶ [0308]). 
Passerini et al. discloses a melt granulation process for the preparation of pharmaceutical powder (whole document, e.g., title). Methods used either melt granulation in fluidized bed or a fluidized bed to high shear mixer (section 2.2). Both methods have mixing, heating-kneading and cooling steps although the equipment used was different. In the fluidized bed method, the solid binder is heated above its melting point by hot air while in the high shear method, the mixing, heating and melting is achieved by impeller frictional forces and heating jacket (p 179, col 2, ¶ 5). Both methods were successful but the different methods can impact particle size distribution (p 185).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use known methods of mixing such as both high shear mixing followed by kneading to prepare a granulate that can comprise a pharmaceutically active ingredient. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because based on the explicit disclosures of the applied prior art and the knowledge of the person of ordinary skill in the art as to the various methods and order of steps can be used to prepare granules or microparticles that comprise a pharmaceutically active ingredient and excipients such a biopolymers. The selection of particular, art recognized method steps and the order of those steps is within the skill of the artisan of ordinary skill in the art based factors including the particular formulation being prepared and available equipment. Note also that changing the order of steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 (IV)(C). Dry powders of materials can be mixed and then wetted to form granules using a variety of processes, including those in which kneading can be the last step in granulation as disclosed by Passerini et al. The amount of liquid added can alter the properties of the resultant material as disclosed by Voigt et al. so the person of ordinary skill would routinely optimize the amount of liquid added. Overlapping ranges and ranges that are merely close but sufficiently closet that one of ordinary skill would reasonably expect them to have the same properties are prima facie obvious (see MPEP 2144.05). The materials can be dried and particular sized materials obtained by screening as is explicitly taught by Duffield et al. Granules that would be sieved out could then be reduced in size by micronization to minimize the loss of material during the manufacturing process while maintaining the size of the materials used in subsequent manufacturing steps. 

Applicants traverse this rejection on the grounds that the active pharmaceutical (API) is a required ingredient in Voight that produces a material with superior controlled delivery properties, while the broadest reasonable interpretation of the instant claims is that the method does not require an API. The focus on Voigt on the combination of the polymer and API teaches away from a drug delivery material that neglects to include a drug. The API of the instant claims is included as an optional ingredient and does not rely on this ingredient to form API-excipient interactions as taught by Voigt et al. 
These arguments are unpersuasive. The instant claims encompass compositions that contain no API but also explicitly allows for the presence of one or more such ingredients. The instant claims use the open language of comprising, expressly allow for the presences of API by reciting “optionally providing at least one API” and do not contain any contradictory limitations that would exclude the presence of an API such as “wherein no pharmaceutically active ingredient is present”. Thus that the applied prior art teaches a required ingredient that is only optional in the instant claims does not patentably distinguish the instant claims. The instant claims also contain no language or limitations labeling the biopolymeric material as a drug delivery device and even if such language were present, the presence of an API/pharmaceutically active ingredient is explicitly permitted by the instant claim language.
Applicants also argue that Duffield and Passerini are directed to granulation processes or an agglomeration process of forming grains or granules from a powdery or solid substance and pharmaceutical compositions that include an API. The Office Action has failed to present any evidence or rationale for the required motivation to modify the methods and formulations of Voigt by incorporating Duffield’s controlled release formulations and merely states that it would have been obvious because it was obvious. A person of ordinary skill would not have looked to Duffield as Duffield is directed to a granulation process to prepared granules of controlled release drug. The instant claims are directed to manufacturing a biopolymeric material with an optional pharmaceutically active ingredient that does not include a granulation steps, agglomeration steps or organic wetting materials and Duffield fails to teach, suggest or motivate one skilled in the art towards the claimed methods. The two methods disclosed by Passerini can be successfully performed but with impacts on the particle size distribution and the Office Action has again failed to provide the necessary rationale. The Office Action appears to equate the granulation process with mixing of dry powders that are then wetted to form granules with the active steps of the instant claims. A person of ordinary skill in the art would not consider melt granulation and granule formation steps of Passerine as a teaching for manufacturing a biopolymeric material according to the present claims.
These arguments are unpersuasive. The presence of API as in Duffield et al. and Passerini et al. is explicitly allowed by the instant claim language as discussed in greater detail above. The section of the previous Office Action reproduced in the response does not include the rest of the paragraph which lays out the rationale behind the conclusions stated in the initial sentences of the paragraph that were included in the response. The steps of the instant claims are general in the required actions and the form of the resulting material. While kneading is specified, nothing further about the conditions or the final material other that “formation of a biopolymeric material” when a biopolymer is already present is required. The wetting and kneading steps result in formation of “biopolymeric material” that can include a pharmaceutically active ingredient in the form of granules or any other form. Voigt et al. discloses kneading as well as mechanical mixing means that are not kneading with additional disclosures and discussion of mixing means by Duffield et al. and Passerini et al. Wetted mixtures of dry ingredients can be prepared in various forms including granules with additional steps such as kneading can be carried out on granules. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). The selection and use of methods that were known in the art and disclosed by the applied prior art for the same or similar purposes is within the ability of the person of ordinary skill in the art when preparing compositions that comprise a biopolymer such as hyaluronic acid. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982; MPEP 2144.06). Applicants have not presented any evidence as to the criticality or unexpected results arising from the particular steps and order of in which those steps are carried out. Thus that Passerini discloses a melt granulation step does not patentably distinguish the instant claims when it teaches that kneading can be used after a granulation step in which dry materials are wetted to a substantially homogenous state as required by the instant claims.

Claim(s) 9 and 10 were rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al., Duffield et al. and Passerini et al. as applied to claims 1 – 8, 11, 15 and 18 above, and further in view of Bhaskar et al. (World J Pharm Res, 2014). This rejection is MAINTAINED for the reasons of record set forth herein.
Voigt et al., Duffield et al. and Passerini et al. are discussed above.
The use of milling such as with a tube mill during the mixing to wet the ingredients and granulation process is not disclosed.
Bhaskar et al. discloses that granulation, in which primary powder particles are made to adhere to form larger, multiparticulate entities called granules, is extensively used in the manufacturing of tablets and pellets or spheroids (p 4287, ¶ 1). Given that active ingredient represents a very small portion of the overall tablet, granulation can overcome issues with segregation of the different ingredients (p 4288, ¶ 3). A variety of granulation techniques are known (p 4289 onward). A newer technology called APOC (agglomeration phase of comminution) was found to produce mechanically stronger tablets with higher dissolution rates than wet granulation (p 4292, ¶ 1). Particle size is changed during the grinding of the drug and excipients and as the comminution proceeds, agglomeration commences and wide size range of particles from very coarse to very fine are produced (p 4301, ¶ 3). Various milling equipment can be used for the APOC granulation techniques (p 4298 onward), including ball mills (p 4298) and ball mill variants including a tube mill and can produce a finer product than the convectional [sic] ball mill (p 4300, ¶ 1). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use APOC using equipment such as a tube mill to produce the granules of drug as disclosed by Voigt et al., Duffield et al. and Passerini et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Bhaskar et al. discloses that APOC can result in mechanically stronger tablets with higher dissolution rates than wet granulation. The selection of the particular steps used and the order of those steps is within the skill of the artisan of ordinary skill in the art based on factors including the particular formulation being prepared and equipment that is available. Using APOC with a tube mill would allow for changes in the mechanical strength and dissolution rate of a product such as a tablet made using the resultant granules. Bhaskar et al. discloses that this technique can result in the formation of particles with a wide range of sizes, and micronization of the produced granules can minimize the loss of materials while reducing the variation in the granule size that is used for later manufacturing steps (e.g., tablet formation).

Applicants traverse this rejection on the grounds that Bhaskar fails to remedy the deficiencies of Voigt et al., Duffield et al. and Passerini et al.
As discussed in greater detail above, Voigt et al., Duffield et al. and Passerini et al. are not deficient as alleged by Applicants so Bhaskar et al. need not remedy the alleged deficiencies of these references.

Claim(s) 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al., Duffield et al. and Passerini et al. as applied to claims 1 – 8, 11, 15 and 18 above, and further in view of Yu et al. (Mat Sci Eng C, available online October 26, 2016) and/or Park et al. (KR 101513812; machine translation and CAPLUS abstract accompany this office action).
Voigt et al., Duffield et al. and Passerini et al. are discussed above.
While various forms for the pharmaceutical material are discussed, the preparation of a microneedle array is not disclosed.
Yu et al. discloses that biodegradable microneedle arrays (MNs) are widely studied because they can achieve extended drug release, higher drug payloads and no potential biohazardous waste after use (p 725, col 1, ¶ 2). The development of suitable materials for microneedle arrays is significantly driven by the rapidly increasing interest in transdermal drug delivery with minimal invasion and ceramics could be promising due to the mechanical strength, biocompatibility, controlled porosity and easy handling during the production process (p 726, col 1, ¶ 3). To fabricate insulin embedded MNs, a gelatin solution was combined with calcium sulfate hemihydrate powder (powder to liquid weight ratio 1:5) to form a paste that was stirred with the insulins and glutaraldehyde solution, added to further increase the mechanical strength by crosslinking the gelatin, for further blending (p 726, col 2, ¶ 3). The paste was heated to ensure a liquid state that was filled in the cavities of the template centrifuged and then dried to create a MN array with a thin film at the base (p 726, col 2, ¶ 4 and p 727, col 2, ¶ 3). 
Park et al. disclose a microstructure produced using a biocompatible material that can contain a hydrophobic drug (abstract). Examples of biocompatible materials that can be used include various biopolymers including hyaluronic acid, polyethylene glycol, poly (methyl acrylate) and gelatin (p 3, ¶ 10). A colloidal solution of the compatible material and drug in a mixed solvent and injected into a micromold and dried to remove the mixed solvent (p 3, ¶¶ 7 – 11). Microneedles are among the systems that can be used for transdermal drug delivery although as shown in table 1, most materials to be transferred using such needles are hydrophilic (last ¶ on p 1 – table 1 on p 2). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the material of Voigt et al., Duffield et al. and Passerini et al. to prepare a microneedle array by applying the material to the mold and then drying. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the materials in Voigt et al. can take a variety of forms. Yu et al. and Park et al. each disclose that microneedles can be used to deliver various drugs through the skin and can be made from biopolymers such as hyaluronic acid. The material is applied to a mold that results in the formation of microneedles after drying of the applied material to produce a product capable of delivering drugs transdermally. The glutaraldehyde of Yu et al. reads on the crosslinked added to the biopolymeric material as required by instant claim 17.

Claim(s) 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al., Duffield et al. and Passerini et al. as applied to claims 1 – 8, 11, 15 and 18 above, and further in view of Tsai et al. (US 2004/0127698).
Voigt et al., Duffield et al. and Passerini et al. are discussed.
The presence of a crosslinker or film formation is not disclosed.
Tsai et al. discloses a method for producing double crosslinked hyaluronate material (whole document, e.g., abstract). The material produced by the method can be in various forms after double crosslinking, including films (¶ [0033]). The material may be in such forms before undergoing the first crosslinking reaction (e.g., ¶ [0038]), which reads on adding the crosslinking agent to the formed biopolymeric material as required by instant claim 17. As shown in the examples (beginning at ¶ [0047]), the crosslinking agents such as EDA can be provided in aqueous solutions.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a crosslinking agent added in an aqueous solution or to the formed biopolymeric material that can be shaped as a film. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Tsai et al. discloses that hyaluronate can be crosslinked multiple times and that the crosslinker can be added at various steps in the preparation process. Addition of the crosslinker in an aqueous solution would help to wet the material and initiate crosslinking when the material is wetted or could be added later in the process after some shaping to the final form before the crosslinking could proceed by an appreciable extent. Depending on the application for which the material will be used, the shape of the material can vary and Tsai et al. discloses that among such suitable shapes are films, that will have different applications that tablets, for example. The person of ordinary skill in the art can select the form and if the properties desired for that application also required crosslinking of the material.

Claim(s) 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al., Duffield et al. and Passerini et al. as applied to claims 1 – 8, 11, 15 and 18 above, and further in view of Voigt et al. (US 2016/0166701; Voigt-2016).
Voigt et al., Duffield et al. and Passerini et al. are discussed.
Adding a crosslinking agent to the formed biopolymeric material is not disclosed.
Voigt-2016 discloses drug delivery composition having a hydrophilic matrix of cross-linked polymer in the form of particles and a composition with pharmaceutically active composition distributed in the cross-linked polymer of the particles (whole document, e.g., abstract). The hydrophilic matrix is in the form of particles that can be crosslinked hyaluronic acid (¶ [0012]). One possible method to manufacture the drug delivery composition can be made by providing a liquid film of a non-crosslinked polymer, partially drying the film, adding the crosslinking agent to the partially dried film to crosslink the film, drying the filming and reducing the film into particles (¶ [0019]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a crosslinking agent into biopolymeric material prepared by Voigt et al., Duffield et al. and Passerini et al. that has been shaped into a film. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Voigt-2016 discloses that crosslinking agents can be added to the material after is has been formed and shaped. One of ordinary skill in the art is aware that crosslinking will alter the properties of the final material and that as taught by Voigt-2016, the crosslinking need not take place before the material was formed into a shape such as a film. Depending on the application for which the material will be used, the shape of the material can vary and Voigt-2016 discloses that among such suitable shapes are films, that will have different applications that tablets, for example. The person of ordinary skill in the art can select the form and if the properties desired for that application also required crosslinking of the material.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al., Duffield et al. and Passerini et al. as applied to claims 1 – 11, 11, 15 and 18 above, and further in view of Loh et al. (Exp Opin Drug Del, 2011).
Voigt et al., Duffield et al. and Passerini et al. are discussed above.
The additional steps of claim 19 are not disclosed.
Loh et al. discloses that pharmaceutical dosage preparation is a complex multi-stage process where granulation is one of the key operations (p 1645). Granules are intermediate products in most cases and are polydisperse (p 1645). One of the advantages of fluidized bed granulation in comparison to high shear granulation is a narrower particle size distribution for the produced granulate, which can reduce the need from regranulation and can accelerate drying (p 1648, col 1, ¶ 1). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to regranulate micronized particles that have been size separated. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because regranulation can be a necessary step under certain circumstances as disclosed by Loh et al. Instead of discarding the materials that were sieved out as being of not the desired size, the granulation process of application of an aqueous solution to wet the material can be performed again, which will result in additional granulation taking place. Rather than discarding the materials that did not meet the desired characteristics such as size, the time and cost of such additional steps may be worth it so that more of the drug can be used to form the desired dosage form and not discarded.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 11 and 14 - 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 9,474,715 in view of Duffield et al. (US 2011/0053866) and Passerini et al. (Int J Pharm, 2010) optionally further in view of Bhaskar et al. (World J Pharm Res, 2014); Yu et al. (Mat Sci Eng C, available online October 26, 2016) and/or Park et al. (KR 101513812; machine translation and English language abstract accompany this office action); Tsai et al. (US 2004/0127698); Voigt et al. (US 2016/0166701; Voigt-2016) or  Loh et al. (Exp Opin Drug Del, 2011).
The claims of US’715 recite a method when a dry powder consisting of a biopolymer such as hyaluronic acid (claim 4) a biopolymer such as hyaluronic acid and a pharmaceutically active compound (claim 14) is mixed in a first mixing step with a second mixing step of mixing the dry powder with an aqueous solution to form a paste or semi-solid material (claim 1). The aqueous solution is added slowly with the total amount added less, equal to or equal to twice the total dry mass of the powder (claim 1), reading on a ratio of about 1:1 as required by claim 11. As only a portion of the gradually added aqueous solution is required to be added during kneading, a portion of this step can be carried out using a separate mixing process. 
A process in which a non-kneading mixing step is followed by a kneading step is not explicitly disclosed.
Duffield et al. and Passerini et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use known methods of mixing such as both high shear mixing followed by kneading to prepare a granulate that can comprise a pharmaceutically active ingredient. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because based on the explicit disclosures of the applied prior art and the knowledge of the person of ordinary skill in the art as to the various methods and order of steps can be used to prepare granules or microparticles that comprise a pharmaceutically active ingredient and excipients such a biopolymers. The selection of particular, art recognized method steps and the order of those steps is within the skill of the artisan of ordinary skill in the art based factors including the particular formulation being prepared and available equipment. Note also that changing the order of steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 (IV)(C). Dry powders of materials can be mixed and then wetted to form granules using a variety of processes, including those in which kneading can be the last step in granulation as disclosed by Passerini et al. The amount of liquid added can alter the properties of the resultant material as disclosed by Voigt et al. so the person of ordinary skill would routinely optimize the amount of liquid added. Overlapping ranges and ranges that are merely close but sufficiently closet that one of ordinary skill would reasonably expect them to have the same properties are prima facie obvious (see MPEP 2144.05). The materials can be dried and particular sized materials obtained by screening as is explicitly taught by Duffield et al. Granules that would be sieved out could then be reduced in size by micronization to minimize the loss of material during the manufacturing process while maintaining the size of the materials used in subsequent manufacturing steps. 
The use of milling such as with a tube mill during the mixing and granulation process is not disclosed.
Bhaskar et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use APOC using equipment such as a tube mill to produce the granules of drug as disclosed by Voigt et al., Duffield et al. and Passerini et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Bhaskar et al. discloses that APOC can result in mechanically stronger tablets with higher dissolution rates than wet granulation. The selection of the particular steps used and the order of those steps is within the skill of the artisan of ordinary skill in the art based on factors including the particular formulation being prepared and equipment that is available. Using APOC with a tube mill would allow for changes in the mechanical strength and dissolution rate of a product such as a tablet made using the resultant granules. Bhaskar et al. discloses that this technique can result in the formation of particles with a wide range of sizes, and micronization of the produced granules can minimize the loss of materials while reducing the variation in the granule size that is used for later manufacturing steps (e.g., tablet formation)
While various forms for the pharmaceutical material are discussed, the preparation of a microneedle array is not disclosed.
Yu et al. and Park et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the material of Voigt et al., Duffield et al. and Passerini et al. to prepare a microneedle array by applying the material to the mold and then drying. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the materials in Voigt et al. can take a variety of forms. Yu et al. and Park et al. each discloses that microneedles can be used to deliver various drugs through the skin and can be made from biopolymers such as hyaluronic acid. The material is applied to a mold that results in the formation of microneedles after drying of the applied material to produce a product capable of delivering drugs transdermally. The glutaraldehyde of Yu et al. reads on the crosslinked added to the biopolymeric material as required by instant claim 17.
The presence of a crosslinker or film formation is not disclosed.
Tsai et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a crosslinking agent added in an aqueous solution or to the formed biopolymeric material that can be shaped as a film. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Tsai et al. discloses that hyaluronate can be crosslinked multiple times and that the crosslinker can be added at various steps in the preparation process. Additional in an aqueous solution would help to wet the material and initiate crosslinking when the material is wetted or later in the process after some shaping to the final form. Depending on the application for which the material will be used, the shape of the material can vary and Tsai et al. discloses that among such suitable shapes are films, that will have different applications that tablets, for example. The person of ordinary skill in the art can select the form and if the properties desired for that application also required crosslinking of the material.
Adding a crosslinking agent to the formed biopolymeric material is not disclosed.
Voigt-2016 is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a crosslinking agent into biopolymeric material prepared by Voigt et al., Duffield et al. and Passerini et al. that has been shaped into a film. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Voigt-2016 discloses that crosslinking agents can be added to the material after is has been formed and shaped. One of ordinary skill in the art is aware that crosslinking will alter the properties of the final material and that as taught by Voigt-2016, the crosslinking need not take place before the material was formed into a shape such as a film. Depending on the application for which the material will be used, the shape of the material can vary and Voigt-2016 discloses that among such suitable shapes are films, that will have different applications that tablets, for example. The person of ordinary skill in the art can select the form and if the properties desired for that application also required crosslinking of the material.
The additional steps of claim 19 are not disclosed.
Loh et al. discloses that pharmaceutical dosage preparation is a complex multi-stage process  where granulation is one of the key operations (p 1645). Granules are intermediated products in most cases and are polydisperse (p 1645). One of the advantages of fluidized bed granulation in comparison to high shear granulation is a narrower particle size distribution for the produced granulate, which can reduce the need from regranulation and can accelerate drying (p 1648, col 1, ¶ 1). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to regranulate micronized particles that have been size separated. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because regranulation can be a necessary step under certain circumstances as disclosed by Loh et al. Instead of discarding the materials that were sieved out as being of not the desired size, the granulation process of application of an aqueous solution to wet the material can be performed again, which will result in additional granulation taking place. Rather than discarding the materials that did not meet the desired characteristics such as size, the time and cost of such additional steps may be worth it so that more of the drug can be used to form the desired dosage form and not discarded.

Applicants traverse this rejection on the grounds that as detailed above, Duffield et al. and Passerini et al. do not teach or suggest all aspects of the claims. 
As discussed in greater detail above, Duffield et al. and Passerini et al. are not deficient and in combination with the claims of US’715 render obvious all the limitations of the instant claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618